*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Applicant’s response dated 01/21/2021 is acknowledged. 
Priority
This application is a CON of 16/415,504 filed on 05/17/2019, which is a CON of 15/911,032 filed on 03/02/2018 (PAT 10342714), which is a CON of 15/058,925 filed on 03/02/2016 (PAT 9956123).
Claim Status
Claims 1-15 are pending and examined. Claims 16-25 were cancelled. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-15), drawn to a method of preventing multiplication of at least one of a bacteria, a virus, or a fungus, in the reply filed on 01/21/2021, is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
            Response to the restriction requirement of 01/11/2021 was timely filed. 
Claims 1-15 are examined on the merits.	
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “thus protecting a skin from an infection and preventing multiplication of the bacteria, the virus, or the fungus”. The claim is indefinite because the claim does not teach the connection between the method and “a skin”. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the claimed method steps and “a skin”. Claim 1 recites “thus protecting a skin from an infection and preventing multiplication of the bacteria, the virus, or the fungus”. The claim is indefinite because the claim does not teach the connection between the method and “a skin”. The required method steps do not recite “a skin”, thus it is unclear how a skin is protected from an infection and how multiplication of pathogens is prevented. 
Claim 2 recites “and a diameter from 0.00004 to 0.006 inches”. The claim is indefinite because it unknown which element the diameter range is intended to modify. The range could be interpreted as modifying the microfilaments, nanofilaments, or the material.
Claim 3 recites the limitation "the Cu+ and Cu++ ions" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1, which recites .
Claim 3 recites the limitation "the infection and maladies" in line 6. There is insufficient antecedent basis for this limitation in the claim.
The term "near" in claim 3 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location of the material relative to the muscle is unknown because the scope of “near” is unknown.  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the claimed method steps and the skin and between the claimed method steps and a muscle. The claimed method steps do not recite “the skin” and “a muscle” and it is unknown how these elements fit into the claimed method. It is not clear how the step of “reducing an oxidative stress on the skin and soothing smooth muscle” occurs because the method in claim 3 does not require contacting the material with skin or muscle. 
  Claim 4 recites the limitation "the infection and maladies" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 requires the step of reducing or preventing: the bacteria, the virus, the fungus, or microbes, and preventing the infection or maladies caused by skin contact with: urine, feces, or bodily fluids. The claim is indefinite because the relationship between the last two steps and the 
Claims 5 and 6 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Claim 7 depends from claim 1. The claim is indefinite because it does not state what comprises a coating. The claim is further indefinite because it is not clear what structure is implied by “a coating comprising the Cu+ and Cu+++ ions being embedded into a honeycomb or a micro foam”. 
Claim 8 is indefinite because it is not clear what structure is obtained by the embedding step. The first part of the step is clear and it is interpreted to require embedding Cu+ and Cu+++ ions into a network comprising filaments, microfilaments, or nanofilaments. The phrase “into a fabric” at the end of the step renders the claim indefinite because the claim does not state the relationship between the fabric and the rest of the structure in the method step.
Claim 8 recites “comprising a diameter 0.00004 inches to 0.006 inches”. The claim is indefinite because it is not clear what structure is modified by the range. The claim could be interpreted to mean that the filaments, microfilaments, and/or nanofilaments are modified by the range. The claim is further indefinite because it does not identify “0.00004” as the starting point 
Claim 8 is further indefinite because it is not clear how a network diffuses into a cell of the bacteria, the virus, the microbe, or the fungus. The network is described as a comprising filaments, microfilaments, or nanofilaments. Based on this description, it would have been reasonable to conclude that the network is larger in size than the cell. Thus, it is not clear how the network can diffuse into a cell. 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the integrating step in claim 9 and the steps in claim 8. It is not clear how claim 9 further limits claim 8 because claim 9 does not state the relationship between the integrating step and the method in claim 8.
Claim 9 recites “other infections”. The claim is indefinite because the scope of “other” is unknown. 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “a wearable fabric comprising different materials”. The claim is indefinite because the claim does not state compared to what the materials are different. 
Claim 14 recites the location of the cell followed by “and thus resulting in killing microbes”. The claim is indefinite because it is not clear how the location of the cell results in killing of microbes. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Antelman (US 6,669,966 B1 Date of Patent December 30, 2003).
The claims encompass a process for preventing multiplication of at least one of a bacteria, a virus, or a fungus, the process comprising the steps as claimed. 
The teachings of Antelman are related to compositions comprising a therapeutically effective amount of at least one electron active compound that has at least two different polyvalent cations. Preferred compounds include Cu(I,III), among others. Also included are articles comprising such compositions, such as wound dressings, and methods of facilitating or enhancing skin growth using these compounds, compositions, and articles (Abstract). In one embodiment, a pathogen is killed concurrently with the treatment or management or a burn or skin graft. The growth of a pathogen is halted, diminished, or inhibited with the treatment or management of a burn or skin graft (column 5 lines 34-64). In the preferred embodiment, the composition is included in a wound dressing (column 6 lines 22-39). The term “inhibit” refers to growth of an item and should be understood to refer to the act of stopping that growth, 
 Without being bound to theory, it is believed that the electron active compounds operate against pathogens by transferring electrons between their lower-valent ions and their higher-valent ions in the crystal, thereby contributing to the death of pathogens by traversing their cell membrane surface. It would seem that this, in effect, "electrocutes" the pathogens. While these compounds have also been discovered to be suitable for use in the prevention, treatment, and management of other non-pathogenic conditions and disorders, such as autoimmune disorders, circulatory disorders, neurological disorders, and the like, the mechanism by which such conditions or disorders are prevented, treated, or managed has not yet been fully understood. In any event, the electrons in pathogens are believed to be perturbed from their balanced crystals by such labile groups as NH, NH2, S-S, and SH, which can be present, for example, in a pathogen cell membrane. It is believed, however, that normal cells will not be significantly affected because they do not proliferate rapidly enough to expose these labile bonds sufficiently for the bonds to be substantially affected (column 8 lines 43-62).
Pr, Co, and Cu based oxides are believed to be stronger antipathogenic agents or to form better pharmaceutical compositions than Mn, Bi, and Fe based oxides, and in one embodiment they are preferred for this reason (column 10 lines 40-48). These compounds or compositions may be used as antipathogenic agents, such as antimicrobial, antibacterial, antiviral, or antialgal agents, or a combination thereof (paragraph bridging columns 10 and 11). Compositions and methods are advantageous for preventing, treating, or managing dermatological diseases or conditions, including wound infections among others (from column 11 line 14 to column 12 line 8). The pathogens which may be killed by, or the growth or proliferation of which may be halted, 
	Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have prevented multiplication of at least one bacteria comprising embedding Cu+ and Cu+++ ions into a material, contacting the bacteria with the material, and diffusing the Cu+ and Cu+++ ions to a cell of the bacteria, with a reasonable expectation of success because Antelman teaches a method of treating an infected wound with a composition comprising Cu(I,III) oxide in a carrier such as a wound dressing, where the method comprises topically applying the composition to the wound (paragraph bridging columns 4 and 5). It would have been obvious to have concurrently killed the pathogen or inhibited the growth of pathogen in the infected wound, with a reasonable expectation of success because Antelman teaches that in a preferred embodiment the method comprises killing the pathogen or inhibiting the growth of a pathogen with the composition comprising Cu(I,III) oxide. It would have been obvious to have treated a wound having a bacterial infection because Antelman teaches that the composition is useful for killing or inhibiting the growth of bacteria. Prior to contacting the wound dressing with the wound, it would have been obvious to have embedded the Cu(I,III) oxide in the wound dressing because Antelman requires the wound dressing to comprise the Cu(I,III) oxide. The step that requires diffusing the Cu+ and Cu+++ into a cell is met because Antelman teaches applying Cu(I,III) 
The effects of the method described in the “thereby” statement are obvious because they described the result of method step positively recited. The prior art method practices the same method steps and would have had the same effect as the claimed method, absent evidence to the contrary. See MPEP 2111.04(I).    
	Regarding claim 6, Antelman teaches topically applying the composition to a human (paragraph bridging columns 4 and 5). The term “wound” is defined as being located on the skin (column 7 lines 50-53). Thus, it would have been obvious to have diffused the copper ions to the cell of bacteria located in or on a wound of human skin. 
	  
Claims 2, 3, 5, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antelman as applied to claims 1 and 6 above, and further in view of Vile (WO 2013/035072 A1, Published March 14, 2013).
 The teachings of Antelman are relied upon as summarized above. They do not teach the limitations of claims 2, 3, 5, 8, 9, and 11-15. 

	The teachings of Antelman and Vile are related to wound dressings comprising an antibiotic and methods of use for treating wounds, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. 
	Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising nanofibers having a diameter in the range from about 10 nm to about 1000 nm in the method of Antelman, with a reasonable expectation of success because Vile teaches that the dressing comprising nanofibers having a diameter in the range from about 10 nm to about 1000 nm is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman requires the Cu(I,III) oxide in the dressing, and it would have been obvious to have formed the nanofibers to comprise the Cu(I,III) oxide. The claimed range of diameters is obvious because it overlaps with the prior art range. The range of from about 10 nm to about 1000 nm is equivalent to a range of from about 0.0000004 to about 0.00004. It would have been obvious to form the nanofibers by mixing the active agent with a polymer or a mixture of polymers in a 
	Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising a matrix of nanofibers formed onto a support comprising a woven cloth in the method of Antelman, with a reasonable expectation of success because Vile teaches that a dressing comprising a matrix of nanofibers formed onto a support selected from woven cloth (paragraphs 0032-0034) is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman requires the Cu(I,III) oxide in the dressing, and it would have been obvious to have formed the nanofibers to comprise the Cu(I,III) oxide. The nanofibers are formed on the support and are considered as embedded in the support. The nanofibers comprising Cu(I,III) oxide have a diameter in the range from 10 nm to 1000 nm. The claimed micro-copper fibers are met because 1000 nm is equivalent to 1 micron, and thus the range includes micron sized fibers. The phrase “reducing oxidative stress on the skin and soothing a muscle near the material, via reducing or preventing: the bacteria, the virus, the fungus, or microbes, and preventing the infection and maladies” is met because it describes the intended result of a method step positively recited. Antelman’s method modifies by Vile comprises the same method steps as claimed, and it would have been reasonable to conclude that the prior art method would have resulted in the same effect as the claimed method. It would have been obvious to form the nanofibers by mixing the active agent with a polymer or a mixture of polymers in a solvent phase, followed by electrospinning the mixture on a cloth support to form 
	Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dressing of Vile comprising a matrix of nanofibers in the method of Antelman, with a reasonable expectation of success because Vile teaches that a dressing comprising a matrix of nanofibers is useful for treating skin wounds, where the nanofibers comprise an active agent. Antelman requires the Cu(I,III) oxide in the dressing, and it would have been obvious to have formed the nanofibers to comprise the Cu(I,III) oxide. It would have been obvious to have formed the nanofibers from cellulose because Vile teaches that nanofibers are formed from a polymer where the polymer includes cellulose among others. It would have been obvious to form the nanofibers by mixing the active agent with a polymer or a mixture of polymers in a solvent phase, followed by electrospinning the mixture on a cloth support to form a matrix of active imbibed nanofibers, with a reasonable expectation of success because Vile teaches said method as suitable for making the nanofibers (paragraphs 00100, 00105, and 00106). The resultant nanofibers comprise embedded Cu(I,III) oxide.
	Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed a process of killing at least one bacteria comprising embedding Cu+ and Cu+++ ions in a network comprising filaments in the form of a fabric, contacting the bacteria with the fabric, and diffusing the Cu+ and Cu+++ ions to a cell of the bacteria, with a reasonable expectation of success because Antelman teaches a method of treating an infected wound with a composition comprising 
The effects of the method described in the “thereby” statement are obvious because they described the result of method step positively recited. The prior art method practices the same method steps and would have had the same effect as the claimed method, absent evidence to the contrary. See MPEP 2111.04(I).    

Regarding claim 9, the cloth support meets the limitation that requires a padding, and nanofiber matrix meets the limitation that requires an integrated anti-microbial absorbent material. The prior art step of electrospinning a solution onto a cloth support to form a nanofiber matrix on the cloth meets the claimed step of integrating. The matrix of nanofibers comprises Cu(I,III) oxide which an antibacterial, thus it meets the limitation that requires the structure to be therapeutic to human skin and configured to kill bacteria and prevent other infections. 
Regarding claim 11, the woven cloth support is a fabric that comprises a fiber.
Regarding claim 12, cloth is formed from polymer fibers.
Regarding claims 13 and 14, Antelman teaches topically applying the composition to a human (paragraph bridging columns 4 and 5). The term “wound” is defined as being located on the skin (column 7 lines 50-53). Thus, it would have been obvious to have diffused the copper 
 Regarding claim 15, Vile describes matrix as a layer (paragraph 0084). The step of electrospinning a solution to form a matrix layer on the cloth supports meets the claimed step because a layer is analogous to a coating. 
The selection of a known material suitable for its intended purpose supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The present application was reviewed and there is no evidence that the claimed process has unexpected properties or unexpected effects. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617